Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of  claims 1-15 in the reply filed on June 13th, 2022 is acknowledged. Claims 1, 4, 6-8, 11 and 13 have been amended. Claims 16-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of claims 1-15 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-6, 10-11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sim (US 2017/0141169, hereinafter as Sim ‘169) in view of Kim (US 2015/0123084, hereinafter as Kim ‘084).
Regarding Claim 1, Sim ‘169 teaches a display device comprising:  
5a substrate (Fig. 8, (10); [0031]); 
a first semiconductor layer (110b; [0145]) on the substrate (10); 
a first gate insulating film (13; [0145]) on the first semiconductor layer; 
a first conductive layer (130b; [0146]) on the first gate insulating film (13) and comprising a first gate electrode and a first electrode of a capacitor (CAP) connected to the first gate electrode (see Fig. 8);  
a second semiconductor layer (110a; [0144]);
a second conductive layer (130c; [0146]) on the second gate insulating film (15a) and comprising a 15second gate electrode and a second electrode of the capacitor (CAP); 
an interlayer insulating film (15b; [0145]) on the second conductive layer (130c); and 
a third conductive layer on the interlayer insulating film and comprising a first source electrode (170b) and a first drain electrode (150b) connected to the first semiconductor layer (110b) and a second source electrode (170a) and a second drain electrode (150a) connected to the 20second semiconductor layer (110a).  
Thus, Sim ‘169 is shown to teach all the features of the claim with the exception of explicitly the features: “a second semiconductor layer on the first gate insulating film and at a different layer from the first semiconductor layer; a second gate insulating film on the first conductive layer and the second semiconductor layer”. 
However, Kim ‘084 teaches 10a second semiconductor layer (214a, 214b and 215) on the first gate insulating film (113) and at a different layer from the first semiconductor layer (222); 
a second gate insulating film (116; [0047]) on the first conductive layer and the second semiconductor layer.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Sim ‘169 by having a second semiconductor layer on the first gate insulating film and at a different layer from the first semiconductor layer; a second gate insulating film on the first conductive layer and the second semiconductor layer in order to provide a light-emitting display apparatus having excellent device characteristics and display quality (see para. [0006]) as suggested by Kim ‘084.

Regarding Claim 11, Sim ‘169 teaches a display device comprising:
a first transistor (Fig. 8, (TFT2); [0141]) comprising a non-oxide semiconductor on a first layer (see para. [0051]); 
a second transistor (TFT1; [01441]) comprising an oxide semiconductor on a second layer (see para. [0051]); and  
10a capacitor (CAP; [0146]), wherein a first electrode (130b) of the capacitor and a gate electrode of the first transistor (TFT2) are formed of a first conductive layer (see Fig. 8), the first electrode of a capacitor (CAP) connected to the first gate electrode (see Fig. 8);  
a gate electrode (130a) of the second transistor (TFT1) and a second electrode (130c) of the capacitor are formed of a second conductive layer;
a source/drain electrode of the first transistor and a source/drain electrode of the second transistor are formed of a third conductive layer (see Fig. 8) different from the first conductive layer and the second conductive layer, 
Thus, Sim ‘169 is shown to teach all the features of the claim with the exception of explicitly the features: “an oxide semiconductor on a second layer different from the first layer that the non-oxide semiconductor is on; and a second conductive layer different from the first conductive 15layer; and the gate electrode of the second transistor and the second electrode of the 20capacitor are coplanar”. 
However, Kim ‘084 teaches an oxide semiconductor (see para. [0061]) on a second layer (see para. [0067]) different from the first layer that the non-oxide semiconductor is on; and a second conductive layer different from the first conductive 15layer (see para. [0115]); and the gate electrode of the second transistor (217) and the second electrode (237) of the 20capacitor (23) are coplanar (see Fig. 5D).  10
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Sim ‘169 by having an oxide semiconductor on a second layer different from the first layer that the non-oxide semiconductor is on; and a second conductive layer different from the first conductive 15layer; and the gate electrode of the second transistor and the second electrode of the 20capacitor are coplanar in order to provide a light-emitting display apparatus having excellent device characteristics and display quality (see para. [0006]) as suggested by Kim ‘084.

Regarding Claim 2, Kim ‘084 teaches the first gate electrode (224) and the second semiconductor layer (215) are coplanar.  

Regarding Claim 3, Kim ‘084 teaches the second gate insulating film (116) is between the first gate electrode (234) and the second electrode (237) of the capacitor and the second gate insulating film is between the second semiconductor layer (214a, 215, 214b) and the second gate electrode (217). 

    PNG
    media_image1.png
    514
    428
    media_image1.png
    Greyscale
 
                                   Fig. 8 (Sim ‘169)

    PNG
    media_image2.png
    360
    456
    media_image2.png
    Greyscale

Fig. 4 (Kim ‘084)

Regarding Claim 4, Kim ‘084 teaches a lower light-shielding pattern (212; [0064]) which overlaps at least a portion of the second semiconductor layer, the lower light-shielding pattern is below the second semiconductor layer.  Examiner considers the bottom gate electrode (212; [0064]) is the lower light-shielding pattern.

Regarding Claim 5, Kim ‘084 teaches the lower light-shielding pattern (212; [0064]) is coplanar with the first semiconductor layer (222) and comprises the same material as the first semiconductor layer (see Fig. 5A and para. [0102]).  

Regarding Claim 6, Kim ‘084 teaches another interlayer insulating film (not shown; see para. [0066]), wherein the first interlayer insulating film is between the lower light-shielding pattern (212) and the second semiconductor layer (215).  Examiner considers the first insulating layer (113) have a structure of multiple layers (e.g. two layers, see para. [0066]). 

Regarding Claim 10, Kim ‘084 teaches the lower light-shielding pattern (212; [0075]) is connected to the second gate electrode (217).

Regarding Claim 14, Kim ‘084 teaches the lower light-shielding pattern (212; [0064]) is coplanar with the non-oxide semiconductor (222) of the first transistor (22) and comprises the same material as the non-oxide semiconductor of the first transistor (see Fig. 5A and para. [0102]).  

Regarding Claim 15, Kim ‘084 teaches the oxide semiconductor (215) of the second transistor (21) is coplanar with the gate electrode (224) of the first transistor (22).

Claims 7-9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sim ‘169 and Kim ‘084 as applied to claim 6 above, and further in view of Murai (US 2013/0092927, hereinafter as Murai ‘927).
Regarding Claim 7, Kim ‘084 teaches the lower light-shielding pattern (212) is coplanar with the first semiconductor layer (222) and comprises the same material as the first semiconductor layer.  
Thus, Sim ‘169 and Kim ‘084 are shown to teach all the features of the claim with the exception: “a lower light-shielding pattern that is coplanar with the first gate electrode and comprises the same material as the first gate electrode”.
However, Murai ‘927 teaches the lower light-shielding pattern (Fig. 2, (12); [0036] and [0095]) that is coplanar with the first gate electrode (22; [0097]) and comprises the same material as the first gate electrode (see para. [0156]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Sim ‘169 and Kim ‘084 by having the lower light-shielding pattern is coplanar with the first gate electrode and comprises the same material as the first gate electrode in order to sufficiently provide the transistors performance at low cost (see para. [0038] and [0048]) as suggested by Murai ‘927.
Thus, Sim ‘169, Kim ‘084 and Murai ‘927 are shown to teach all the features of the claim with the exception: “a metal lower light-shielding pattern”.
However, it has been held to be within the general skill of a worker in the art to select a metal material for the light-shielding pattern on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  (e.g. a metal lower light-shielding pattern (102); shown in Fig. 2, and para. [0116] of Makita (US 2011/0175535) as an evidence). A person of ordinary skills in the art is motivated to select the metal material for the lower shielding pattern in order to prevent light entering the semiconductor layer, thus improve the TFT ‘s characteristic.

Regarding Claim 8, Murai ‘927 teaches the other interlayer insulating film (23A; [0106]) is 20between the first conductive layer (12; [0156]) and the second semiconductor layer (11; [0069]), and the second semiconductor layer (11) is above the first conductive layer (12).  

Regarding Claim 9, Kim ‘084 teaches a plurality of insulating films (116; [0071]) are between the first gate electrode (234) and the second electrode (237) of the capacitor, and at least 25one of the plurality of insulating films is between the second semiconductor layer (215]) and the second gate electrode (217).  

Regarding Claim 12, Kim ‘084 teaches the first transistor is a p-type metal-oxide-semiconductor (PMOS) transistor (see para. [0087]) and the second transistor is an n-type (NMOS) transistor (see para. [0064]).

Regarding Claim 13, Kim ‘084 teaches a lower light-shielding pattern (212) overlapping at least a portion of the non-oxide semiconductor (214a and 214b; [0068]) of the second transistor (21; see Fig. 4), 5the lower light-shielding pattern (212) is below the second transistor (21).  

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-15, filed on June 13th, 2022, have been considered but are moot in view of the new ground of rejection.

Interviews After Final
6.	Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829